DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEPHAN M. HAMIL,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3157

                              [May 12, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 502009CF009753AXXX.

  Todd G. Scher of Law Office of Todd G. Scher, P.L., Hollywood, for
appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.